Exhibit 10.4

[g25502kqi001.gif]

 

February 1, 2010

 

Jack Lu

 

(Delivery by email)

 

Dear Jack:

 

On behalf of UTStarcom, Inc. (“UTStarcom” and together with its subsidiaries,
the “Company”), we are pleased to offer you the position of Chief Executive
Officer of UTStarcom effective on the later of June 30, 2010 or three months
following the closing of the sale of common stock by UTStarcom to Beijing E-Town
International Investment and Development Co., Ltd., Ram Max Group Limited and
Shah Capital Management for an aggregate consideration of approximately $48.5
million in cash (the “Investment”).  You will commence employment on the date
the Investment closes (your “Start Date”) and will serve as UTStarcom’s Senior
Vice President and Chief Operating Officer until you become the Chief Executive
Officer.

 

The key elements of your employment terms are as follows:

 

Location:  You will primarily perform your services in Beijing, China, though
you will be expected to travel as necessary to perform your duties.

 

At-Will Employment:  You and UTStarcom agree that your employment with the
Company will be “at-will” employment and may be terminated at any time with or
without cause or notice.  You understand and agree that neither your job
performance nor promotions, commendations, bonuses or the like from the Company
will give rise to or in any way serve as the basis for modification, amendment,
or extension, by implication or otherwise, of your employment term with the
Company.  However, as described in this offer letter, you may be entitled to
severance benefits depending on the circumstances of Executive’s termination of
employment with the Company pursuant to the Severance Agreement (as defined
below).

 

Base Salary:  Your starting annual base salary will be RMB 2,726,653 (pre-tax),
with a 12 month pay schedule per year. Your base salary will be reviewed on an
annual basis.  Such reviews will not automatically result in an adjustment to
your base salary.  Once you have become the Chief Executive Officer, your annual
base salary will be increased to RMB 3,067,485 (pre-tax).  The decision to make
any subsequent adjustment to your base salary will be in the full discretion of
the Compensation Committee of the Board of Directors of UTStarcom (the
“Compensation Committee”).

 

Signing Bonus:  You will receive a one-time bonus of US$20,000.00, less
applicable tax withholding, payable upon the first payroll period following your
Start Date.

 

Annual Performance Bonus:  On an annual basis, you will be eligible for a
performance target bonus of 80% of your base salary (the “Annual Bonus”) based
upon achievement of Company and individual performance objectives determined by
the Compensation Committee.  Once you

 

[g25502kqi002.gif]

 

--------------------------------------------------------------------------------


 

become the Chief Executive Officer, your target Annual Bonus will increase to
100% of your base salary.

 

Equity Award:  At its next meeting after your Start Date at which equity grants
are considered for approval, that you be granted an award of 300,000 shares of
restricted UTStarcom common stock (the “Initial Restricted Stock Award”), which
will vest over a four (4) year period. One quarter of the shares will vest on
the first anniversary of the date of grant, and then one-quarter of the shares
will vest annually thereafter, subject to your continuing to provide services to
the Company through each applicable vesting date.  In all other respects, the
Initial Restricted Stock Award will be subject to the terms and conditions of
UTStarcom’s 2006 Equity Incentive Plan (the “Plan”) and form of agreement
approved by the Compensation Committee for restricted stock grants under the
Plan.

 

After you become the Chief Executive Officer, we will recommend to the
Compensation Committee in January 2011 that you be granted additional equity
awards covering 1,000,000 shares of UTStarcom common stock in January 2011,
subject to you continuing to provide services to the Company through that time. 
The additional equity awards would be granted pursuant to the Plan and subject
to the form of applicable award agreements adopted by UTStarcom for use under
the Plan as follows:

 

·                  300,000 shares of Restricted Stock.  One quarter of the
shares would vest on the first anniversary of the date of grant, and then
one-quarter of the shares would vest annually thereafter, subject to your
continuing to provide services to the Company through each applicable vesting
date.

 

·                  300,000 Restricted Stock Units (RSU’s).  One quarter of the
RSU’s would vest on the first anniversary of the date of grant, and then
one-quarter of the RSU’s would vest annually thereafter, subject to your
continuing to provide services to the Company through each applicable vesting
date.

 

·                  400,000 Stock Options.  One quarter of the shares subject to
the option would vest on the first anniversary of the date of grant, and then
1/36 of the remaining shares subject to the option would vest monthly
thereafter, subject to your continuing to provide services to the Company
through each applicable vesting date.

 

The decision to make any equity grant, as well as the terms of any such award,
will be in the full discretion of the Compensation Committee.

 

Involuntary Termination Agreement:  Upon commencing your employment hereunder,
you and the Company will execute the Involuntary Termination Severance Agreement
attached hereto as Exhibit A (the “Severance Agreement”).  The terms of the
Severance Agreement will be inclusive of, and satisfy all the Company’s
severance obligations after the termination of your contract of employment,
including, without limitation, any severance to which you may be entitled
pursuant to applicable law.

 

Financial Planning benefit:  The Company will cover up to RMB 34,100 per year of
costs incurred by you in obtaining comprehensive financial planning and
investment management

 

--------------------------------------------------------------------------------


 

services to assist you in understanding your financial picture and estate
planning and insurance needs.  Covered services include retirement planning,
education funding, portfolio risk management, concentrated stock and employee
stock option management, 10b5-1 design, income and asset protection, estate
planning and philanthropic gifting.  While we have made special arrangements for
these services to be provided by Merrill Lynch, you can use any provider of your
choice.  This is considered a taxable benefit.

 

Car and Driver:  You will be provided a car and driver in Beijing through the
Company’s car fleet.

 

Other Benefits:  During the term of your employment, you will be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other senior executives of the Company. 
The Company reserves the right to cancel or change the benefit plans and
programs it offers to its employees at any time.

 

Taxes:  You will be responsible for the payment of the individual income taxes
and the Company will deduct all taxes as is required by applicable law.

 

Confidentiality Agreement: You will be required to execute UTStarcom’s
Employment, Confidential Information and Invention Assignment Agreement attached
hereto as Exhibit B (the “Confidentiality Agreement”).

 

Non-Competition: You agree that during the course of your employment, and for a
period of twelve (12) months immediately following the termination of your
employment with the Company (“Restricted Period”) for whatever reason (whether
you resign voluntarily or are terminated by the Company involuntarily), you will
not, without the prior written consent of the Company, whether paid or not:
(i) serve as a partner, principal, licensor, licensee, employee, consultant,
officer, director, manager, agent, affiliate, representative, advisor, promoter,
associate, investor, or otherwise for, (ii) directly or indirectly, own,
purchase, organize or take preparatory steps for the organization of, or
(iii) build, design, finance, acquire, lease, operate, manage, control, invest
in, work or consult for or otherwise join, participate in or affiliate yourself
with (a) any business that is a competitor of the Company at the time of your
termination or was a competitor of the Company during the course of your
employment or (b) any business that competes for any of the same customers of
the Company that you had direct interaction with during the course of your
employment with the Company (“Competitive Business”).  During the Restricted
Period, the Company will pay you an amount equal to 30% of your base salary as
in effect on the date of your termination in accordance with the Company’s
normal payroll practices.

 

The foregoing covenant shall cover your activities in every part of the
Territory.  “Territory” means (i) the province in China where you are employed
by the Company; (ii) all states of the United States of America from which the
Company derived revenue at any time during the three-year period prior to the
date of the termination of your relationship with the Company, and (iii) all
other province, state, city or other political subdivision of each country from
which the Company derived revenue at any time during the three-year period prior
to the date of the termination of your relationship with the Company. 
Notwithstanding the foregoing, you may still acquire an ownership interest,
directly or indirectly, of not more than 1% of the outstanding securities of any
corporation that is a Competitive Business and which is listed on any recognized
securities exchange or traded in the over the counter market in the United
States; provided, that such

 

--------------------------------------------------------------------------------


 

investment is completely passive and you are not involved in the management or
operations of such corporation.  Should you obtain other employment, whether or
not competitive with the business of the Company, within twelve (12) months
immediately following the termination of your relationship with the Company, you
agree to provide written notification to the Company as to the name and address
of your new employer, the position you expect to hold, and a general description
of your duties and responsibilities, at least three (3) business days prior to
starting such employment.

 

You acknowledge that you will derive significant value from the Company’s
agreement to provide you with the Confidential Information (as defined in the
Confidentiality Agreement) to enable you to perform your duties for the Company
successfully and that but for your commitments, the Company would not have
disclosed such Confidential Information to you.  You further acknowledge that
your fulfillment of the obligations contained in this offer letter, including,
but not limited to, your obligation neither to disclose nor to use the Company’s
Confidential Information other than for the Company’s exclusive benefit and your
obligations not to compete and not to solicit contained herein and in the
Confidentiality Agreement provide no more protection than is reasonable and
necessary to protect the Company’s Confidential Information, and to preserve the
value and goodwill of the Company.  You also acknowledge that the time,
geographic and scope limitations of your obligations under these covenants not
to compete and not to solicit are fair and reasonable in all respects,
especially in light of the Company’s need to protect its Confidential
Information and the international scope and nature of the Company’s business,
and that you will not be precluded from gainful employment if you are obligated
not to compete with the Company or solicit its customers, employees or others
during the period and within the Territory as described above.  These covenants
not to compete and not to solicit will be construed as a series of separate
covenants, one for each country, province, state, city or other political
subdivision in which the Company currently engages in its business or, during
the term of your employment, becomes engaged in its business.  Except for
geographic coverage, each such separate covenant will be deemed identical in
terms to the covenant contained in this section and the Confidentiality
Agreement.  If, in any judicial proceeding, a court refuses to enforce any of
such separate covenants (or any part thereof), then such unenforceable covenant
(or such part) shall be eliminated from this offer letter and/or the
Confidentiality Agreement to the extent necessary to permit the remaining
separate covenants (or portions thereof) to be enforced.  In the event that the
provisions of the covenant not to compete or not to solicit are deemed to exceed
the time, geographic or scope limitations permitted by applicable law, then such
provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, permitted by applicable law.

 

Governing Law:  This offer letter will be governed by the laws of Hong Kong,
with the exception of its conflict of laws provisions.

 

Miscellaneous: This offer is contingent upon the signing the Severance Agreement
and Confidentiality Agreement.  The foregoing terms supersede any prior
discussions, oral or written, which we have had relating to your employment and
the other matters discussed in this letter.

 

--------------------------------------------------------------------------------


 

We ask that you indicate your consent and approval of the provisions of your
offer letter by signing the acknowledgment below.

 

We are pleased that you have chosen to become part of the UTStarcom team, and
wish you the very best as you begin your employment with UTStarcom.

 

If you have any questions, please feel free to contact me at 1-510-864-8800.

 

Yours Sincerely,

 

 

Peter Blackmore

Chief Executive Officer and President

 

 

/s/ PETER BLACKMORE

 

 

I accept the terms and conditions of this offer letter, and I understand that it
replaces those of any earlier offers of employment (if any), including without
limitation, prior versions of this offer letter.

 

Signed:

/s/ JACK LU

 

 

 

Print Name:  Jack Lu

 

 

--------------------------------------------------------------------------------